SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 SCHEDULE TO (RULE 14D-100) Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Final Amendment) CPG JPMorgan Alternative Strategies Fund, LLC (Name of Issuer) CPG JPMorgan Alternative Strategies Fund, LLC (Name of Person(s) Filing Statement) Units of Beneficial Interest (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Michael Mascis c/o Central Park Advisers, LLC 805 Third Avenue New York, New York10022 (212) 317-9200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With a copy to: Gary L. Granik, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York10038 (212) 806-5400 CALCULATION OF FILING FEE Transaction Valuation:$3,300,000 (a) Amount of Filing Fee:$383.13 (b) (a) Calculated as the aggregate maximum purchase price for units of beneficial interest. (b) Calculated at 0.01161% of the Transaction Valuation. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting feewaspreviously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: oCheck the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: x This Final Amendment relates to the Issuer Tender Offer Statement on Schedule TO (the "Statement") originally filed on December 22, 2011 by CPG JPMorgan Alternative Strategies Fund, LLC (the "Fund") in connection with an offer (the "Offer") by the Fund to purchase up to $3,300,000 of units of beneficial interest (the "Units") on the terms and subject to the conditions set forth in the Offer to Purchase and the related Letter of Transmittal.Copies of the Offer to Purchase and Letter of Transmittal were previously filed as Exhibits (a)(1)(ii) and (a)(1)(iii) to the Statement. This is the Final Amendment to the Statement and is being filed to report the results of the Offer.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Offer to Purchase. The following information is furnished pursuant to Rule 13e-4(c)(4): 1.The Offer expired at the end of the day on January 23, 2012, at 12:00 midnight, New York time. 2.No Units were validly tendered prior to the expiration of the Offer. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. CPG JPMORGAN ALTERNATIVE STRATEGIES FUND, LLC By: /s/ Michael Mascis Name: Michael Mascis Title: Principal Accounting Officer March 10, 2014
